IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-235-CR


JOSEPH WAYNE POLK, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 39,706, HONORABLE JACK W. PRESCOTT, JUDGE
 



PER CURIAM
	This is an appeal from a judgment of conviction for delivery of cocaine.  The
punishment is imprisonment for twenty-five years.
	Appellant's motion to dismiss the appeal is granted.  Tex. R. App. P. Ann. 59(b)
(Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed on Appellant's Motion
Filed:  December 4, 1991
[Do Not Publish]